        Case 7:19-cr-01995 Document 75 Filed on 03/04/20 in TXSD Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   McALLEN DIVISION

 UNITED STATES OF AMERICA                               §
                                                        §
 VS.                                                    §      Criminal No. 7:19-cr-01995-1
                                                        §
 RICARDO QUINTANILLA, et. al.                           §

                         UNOPPOSED MOTION TO TRAVEL OUTSIDE
                          OF THE SOUTHERN DISTRICT OF TEXAS

 TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES, RICARDO QUINTANILLA, Defendant in the above entitled and

 numbered cause, and requests the Court’s permission to travel outside of the Southern District of

 Texas, McAllen Division and for good cause shows the following:

                                                   I.

        Defendant is currently restricted to travel within the Southern District. Defendant’s mother’s

 brother, Enrique Peña Sr., passed away on February 29, 2020 in San Bernardino, California, where

 he lived. Enrique Peña Sr’s. funeral services will be held at Green Acres Memorial Park, located

 at 11715 Cedar Avenue, Bloomington, California, 92316, on March 10, 2020 and March 11, 2020.

 Defendant respectfully requests permission to travel to San Bernardino, California, in the central

 district to attend the funeral and be with family from March 9, 2020, to March 13, 2020.

                                                  II.

         WHEREFORE PREMISES CONSIDERED, Defendant respectfully prays that this Court

 grant him permission to travel outside the Southern District of Texas McAllen Division as requested.




Motion To Travel                                   1
       Case 7:19-cr-01995 Document 75 Filed on 03/04/20 in TXSD Page 2 of 2




                                              Respectfully submitted,

                                              PEÑA ALECZANDER
                                              3900 N. 10TH ST STE 1050
                                              McALLEN, TEXAS 78501
                                              Telephone: (956) 948-2221
                                              Facsimile: (888) 422-6821
                                              Email: jpena@penaaleczander

                                              By: /s/ Jaime Peña
                                              JAIME PEÑA
                                              State Bar No. 90001988



                              CERTIFCATE OF CONFERENCE

This is to certify that prior to the filing of the foregoing motion that the undersigned defense
counsel conferred with Assistant United States Attorney in regard to this motion. The Government
indicated that it is not opposed to the motion.

                                              /s/ Jaime Peña
                                              JAIME PENA


                                 CERTIFICATE OF SERVICE

         I, Jaime Peña, hereby certify that a copy of the above and foregoing Motion has been
 electronically delivered to the Assistant United States Attorney, United States Attorney’s Office,
 1701 West Business Highway 83, McAllen, Texas.

                                              /s/ Jaime Peña
                                              JAIME PENA




Motion To Travel                                 2
